                    ,·
             Case 2:18-cv-05331-TJS Document 1 Filed 12/10/18 Page 1 of 5
                     ~,,


·                     ~
  OFFEY KA YE MfERs & OLLEY.
                                TJS
BY: MICHAEL J. OLLEY, ESQUIRE
IDENTIFICATION NO.: 56118
By:    LA WRENCE A. KATZ, ESQUIRE
IDENTIFICATION NO.: 30261
Suite 718, Two Bala Plaza
Bala Cynwyd, PA 19004                                                       !8           5 3 31
(610) 668-9800                                                Attorneys For: Plaintiff

                         IN THE lR'-IITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PE~SYL VANIA

KEITH BLANDING                                                CIVIL ACTIO~
1900 Laurel Road, Apt. AC-249
Lindenwold, NJ 08021
                                                                                                         \
                               Plaintiff                                                                 J
                                                                                                         '

                vs.

NATIONAL RAILROAD PASSE~GER
CORPORATION (AMTRAK)

                               Defendant                      NO.

                                           COMPLAINT

        1.      The plaintiff herein is Keith Blanding, a citizen and resident of the State of New

Jersey, residing therein at 1900 Laurel Road, Apt. AC-249, Lindenwold, ~J 08021.

       2.       The defendant is a corporation duly organized and existing under and by virtue of

the laws of the United States of America and regularly does business in the Eastern District of

Pennsylvania.

       3.       This action arises under the Act of Congress, April 22, 1908, c. 149, 35 Stat. 65, and

amendments thereto, U .S.C.A. Title 45, §51 et seq., and further amended by the Act of Congress,

approved by the President of the United States on August 11, 1939, Chapter 685 - First Session of

the 76th Congress, known and cited as "The Federal Employers' Liability Act".



                                                   1
                    Case 2:18-cv-05331-TJS Document 1 Filed 12/10/18 Page 2 of 5

!l   ..




              2.      At the time and place hereinafter mentioned and for a long time prior thereto, the

     defendant, as a common carrier, operated trains carrying passengers, express packages, baggage and

     foreign and domestic mail, in commerce, between the different states of the United States and its

     territories.

              3.      At the time and place hereinafter mentioned, the acts of omission and commission,

     causing the injuries to the plaintiff, were done by the defendant, its agents, servants, workmen

     and/or employees, acting in the course and scope of their employment with, and under the control

     of, the defendant.

              4.      At the time and place hereinafter mentioned, the plaintiff and the defendant were

     engaged in interstate commerce between the different states of the United States and its territories.

               5.     At all times material hereto, plaintiff was employed by defendant ~ational Railroad

     Passenger Corporation as an electrician.

               6.     All of the property, equipment and operations involved in the incident herein

     referred to were owned by and under the control of the defendant, its agents, servants, workmen

     and/or employees.

               7.     As a result of the incident herein referred to, plaintiff has suffered a loss and

     impairment of earnings and earning power and may suffer the same for an indefinite time in the

     future; has undergone great physical pain and mental anguish and may undergo the same for an

     indefinite time in the future; has been obliged to and may have to continue to expend large sums of

     money in the future in an effort to effect a cure of his injuries, and has been unable to attend to his

     usual duties and occupation and may be unable to attend to the same for an indefinite time in the

     future, all to his great detriment and loss.




                                                        2
                        Case 2:18-cv-05331-TJS Document 1 Filed 12/10/18 Page 3 of 5

...   '   .
                  8.      The incident herein referred to was caused solely and exclusively by the negligence

          of the defendant, its agents, servants, workmen and/or employees, and was due in no manner

          whatsoever to any act or failure to act on the part of the plaintiff.

                  9.      On or about Tuesday, July 17, 2018, at approximately 6:45 a.m., and for some time

          prior thereto, plaintiff was employed by defendant Amtrak as an electrician and was working at the

          North end pit on Track number 6 at Amtrak's shop in Wilmington, Delaware.

                  12.     On the aforementioned date, and at the aforementioned time, plaintiff was assigned

          to remove a speed sensor cable from a locomotive.

                  13.     In order to do so, plaintiff was required to position himself underneath the

          locomotive in a pit beneath the track which was only three feet deep and was also provided a ratchet

          with which to attempt to remove the bolt in order to access the speed sensor cable.

                  14.     Despite prior complaints from both the plaintiff and other employees to

          management and supervisory employees of Amtrak about having to work in the cramped and

          confined space of the pit without utilizing an overhead crane to lift the locomotive so as to provide

          more room and a safer work environment, plaintiff was required to perform the subject task in the

          confined pit that day without the overhead crane being used to lift the locomotive.

                  15.     As plaintiff was bent and twisted in an awkward position in the confined space of

          the pit and while attempting to tum his neck and utilize his right arm in an effort to remove the bolt,

          he sustained injuries to his neck and right arm more specifically described herein.

                  16.     The aforesaid incident was caused by the negligence of the defendant, its agents,

          servants, workmen and/or employees by, including but not limited to,:

                          a.      failing to provide a safe and proper work environment;




                                                               3
                       Case 2:18-cv-05331-TJS Document 1 Filed 12/10/18 Page 4 of 5

' ..    't.

                         b.     failing to utilize the overhead crane to lift the locomotive so as to provide a

                                safer work environment whereby the plaintiff could stand and position

                                himself safely in the pit to perform the task;

                         c.     failing to provide Whiting car jacks or some other type of car jacks with

                                which to lift the locomotive so as to provide a safer work environment;

                         d.     failing to conduct a proper inspection and ergonomic analysis of the

                                worksite to determine the unsafe position that the plaintiff was required to

                                place himself in;

                         e.     failing to comply with Amtrak's safety policy; and

                         f.     failing to warn and notify the plaintiff of the unsafe nature of the task

                                involved

                 17.     As a result of the negligence of defendant Amtrak, plaintiff sustained the serious,

       painful and permanent injuries more particularly hereinafter set forth.

                 18.     The aforesaid incident was caused by the negligence of the defendant, its agents,

        servants, workmen and/or employees, and by the defendant's violation of "The Federal Employers'

        Liability Act" and was due in no manner whatsoever to any act or failure to act on the part of the

        plaintiff.

                 19.     As a result of the aforesaid incident, plaintiff sustained serious and permanent

        injuries to his cervical spine and right shoulder and right arm, including, but not limited to, cervical

        disc injury and herniation, cervical radiculopathy, cervical strain and sprain, right shoulder sprain

        and strain, and right shoulder rotator cuff injury. As a result of his injuries, plaintiff has required

        cervical epidural steroid injections and may require cervical spinal surgery. The full extent of




                                                            4
           Case 2:18-cv-05331-TJS Document 1 Filed 12/10/18 Page 5 of 5




plaintiffs injuries is not presently known.

       WHEREFORE, plaintiff claims of the defendant damages in excess of One Hundred Fifty

Thousand Dollars ($150,000.00), together with fees and costs.

                                          COFFEY KA YE MYERS & OILEY




Dated: December 5, 2018




                                                 5
